 DECISIONS OF NATIONAL, LABOR RELATIONS BOARDProduce Drivers & Florists Union, Local 703, Interna-tional Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America and PeoplePleasing of Chicago, Inc. Case 13-CP-349September 27, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PENELLOAND MURPHYOn May 31, 1978, Administrative Law Judge Mor-ton D. Friedman issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief, and the Charging Partyfiled cross-exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela..tions Board adopts as its Order the recommended Or.der of the Administrative Law Judge, and hereby or-ders that the Respondent, Produce Drivers & FloristsUnion, Local 703, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, its officers, agents, and representatives,shall take the action set forth in the said recommend-ed Order.I Chairman Fanning agrees that the Respondent violated Sec. 8(b)(7)(C),but, finds it unnecessary to consider Hotel, Motel, Restaurant Employees andBartenders Union, Local 737, AFL-CIO (Jets Services, Inc.), 231 NLRB 1049(1977), to reach that conclusion, because the evidence establishes that recog-nition was an object of the Union's picketing.DECISIONSTATEMENT OF THE CASEMORTON D. FRIEDMAN, Administrative Law Judge: Thehearing in this case was held at Chicago, Illinois, upon acomplaint issued on August 23, 1977, which was basedupon a charge filed on July 29, 1977.' The complaint al-'This case was originally consolidated with Cases 13-CA-16629-2, 13-CA-16629-3, 13-CA-16676, and 13-CB-7320. However, at the opening ofthe heanng, all parties joined in a motion to withdraw the charges in thosecases subject to out-of Board settlement agreements. The motion wasgranted and, upon receipt of the signed settlement agreements, an order wasissued permitting withdrawal of the charges.leges, in substance, that Produce Drivers & Florists Union,Local 703, International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America, hereincalled the Respondent or the Union, has picketed PeoplePleasing of Chicago, Inc., herein called People Pleasing orthe Charging Party, for more than 30 days with an objectproscribed by Section 8(b)(7)(C) of the Act of forcing Peo-ple Pleasing to recognize and bargain with the Union, al-though the latter is not the certified representative of PeoplePleasing's employees. In its duly filed answer the Unionadmits the picketing but alleges that the object thereof islawful in that the picketing was conducted to maintain rec-ognition due the Union as collective-bargaining agent ofPeople Pleasing's employees, because People Pleasing is asuccessor employer of another employer with whom theUnion had a lawful collective-bargaining relationship.At the hearing all parties were represented, given fullopportunity to be heard, and to present evidence. Oral ar-gument was made by Respondent's counsel. Briefs werefiled by counsel for all parties.Upon the entire record in this case, including the briefs ofthe parties duly submitted, and upon my observation ofeach witness, I make the following:FINDINGS OF FA II. ITHiE BUSINESS OF IHE ( OMPANYPeople Pleasing, an Illinois corporation, swhich maintainsits office and place of business at 3001 West 26 Street, Chi-cago, Illinois, the only facility involved in this proceeding,is engaged at that facility in the wholesale of paper goods,restaurant supplies, and produce. Since May 10, 1977, thedate People Pleasing began its operations, in the course andconduct of its business for the months of May and June1977, the months immediately preceding the issuance of thecomplaint herein, People Pleasing purchased and receivedat its facility, goods and materials of a value in excess of$80,000, which goods and materials were shipped to its fa-cility directly from points outside the State of Illinois.It is admitted, and I find, that People Pleasing is an em-ployer engaged in commerce within the meaning of Section2(6) and (7) of the Act.Il. THE LABOR ORGANIZATION INVOLVEDIt is admitted, and I find, that the Union is a labor or-ganization within the meaning of Section 2(5) and 8(b) ofthe Act.II1. THE UNFAIR ILABOR PRACI IlESA. The FactsOn or about April 1, 1973, the Union and a firm namedGoodman-Pappas Foods entered into a collective-bargain-ing agreement, effective that date, for a period of 3 yearswith expiration date of March 31, 1976, for a unit of all ofthe Goodman-Pappas drivers, helpers, packers, strippers,team trackmen, and employees engaged in packaging andprocessing fruits, vegetables, soup greens, and frozen foods.238 NLRB No. 79532 PRODUCE DRIVERS & FLORISTS. LOCAL 703Goodman-Pappas operated out of premises at 3001 West 26Street, Chicago, Illinois.On August 7, 1976, Family Products, Inc., purchased thebuilding, office, and warehouse at the foregoing addressfrom Goodman-Pappas, together with all of the merchan-dise located at the premises, but did not purchase the good-will or other items of business from Goodman-Pappas inas-much as the owner of Goodman-Pappas was retiring.Family Products had been doing business at another Chi-cago address before that time. Evidently, the business ofGoodman-Pappas had fallen off to such an extent for somemonths before the purchase of the Goodman-Pappas prop-erty, warehouse, and merchandise by Family Products, thatthere remained only one individual in the bargaining unitabove-described in Goodman-Pappas' employ for severalmonths before the sale. This individual was JonathanGoodman, a truckdriver and son of Sidney Goodman, theowner of Goodman-Pappas. Sidney Goodman remained inthe employ of Family Products for approximately I monthafter the sale as a consultant. Other employees of Good-man-Pappas who were reemployed by Family Productswere clerical, buying, or sales employees. All drivers em-ployed by Family Products, who would otherwise havebeen in the unit, were individuals who had never workedfor Goodman-Pappas and were not members of the Union.As a matter of fact, the Union's Health and Welfare Fundand Pension Fund records, introduced in evidence, showthat besides Jonathan Goodman all other drivers who hadbeen employed by Goodman-Pappas and were members ofthe unit represented by the Union pursuant to the foregoingcollective-bargaining agreement were terminated, or at leastlaid off, in March, April, and May, 1976. Inasmuch as theywere not employed at all by Family Products, they neverbecame part of the unit again. Additionally, although Jona-than Goodman worked for Family Products after August 7,1976, he no longer worked in the capacity of a driver, ex-cept in emergency situations, but was employed primarilyas a buyer of merchandise.'In the latter part of August, or early September 1976,James Vrankovich, the Union's vice president, and FrankStroud, a union business agent, visited the premises of Fam-ily Products, evidently believing that Goodman-Pappas wasstill the operating company at that address. Vrankovich.seeing Sidney Goodman, asked the latter to sign a bargain-ing agreement which was, in effect, a renewal, with somechanges, of the recently expired agreement with Goodman-Pappas. Sidney Goodman explained that he had sold thebusiness and was no longer authorized to sign the profferedagreement. However, Sidney Goodman promised theUnion's representatives that if they would come back thefollowing day, Goodman would take them to an individualwho had authority. In accordance with this information,Vrankovich and Stroud returned the next day. Goodmantook Vrankovich to an upstairs desk and introduced him toemployee Kenneth Lyon. After stating that he had the au-thority to sign, Lyon signed the proposed agreement as"Vice President Sales." However, the agreement had noemployer's name on it at the time Lyon signed. WhenVrankovich returned to the Union's office he had the name2 From the credited testimony of Norman Lebovitz. the president of Fam-ily Products."Goodman-Pappas Foods" typed in as the contracting em-ployer.)However, according to credited, uncontroverted testi-mony of Norman Lebovitz, the president of Family Prod-ucts, Kenneth Lyon was hired only a short time before hesigned the agreement merely as a salesman and was notauthorized to sign any agreement for Family Products orbind Family Products in any way. Nor did Lyon have anytitle such as "Vice President Sales." Additionally, Lyon wasnot an employee of Family Products at the time the lattercompany sold its business to People Pleasing, as hereinafterrelated. Additionally, neither Norman Lebovitz, or for thatmatter any official of Family Products or People Pleasing,even knew of the existence of the agreement signed by Lyonuntil after a request by the Union in March 1977 for aninspection of the People Pleasing records.,As heretofore related, Family Products had been con-ducting its business at another address in Chicago beforemoving, on or about August 7, 1976, to the premises pur-chased from Goodman-Pappas. When Family Productsmoved to these premises, the only employees in its hirewhom that company brought with it and whosejob descrip-tions would have made them a part of the unit, above setforth, were truckdrivers Eddie Walsh and Willie Bolar, nei-ther of whom had ever been members of, or represented by,the Union. However, Jonathan Goodman, who had beenemployed by Goodman-Pappas as a driver and had beenrepresented by the Union, and was, after the transfer ofownership to Family Products employed by the latter com-pany as a buyer, desired to continue his membership in theUnion for the purpose of having contributions made on hisbehalf to the Union's Pension and Welfare Funds. In orderto accommodate him in this respect, these contributionswere made by Family Products until such time as that com-pany was advised by its counsel that the deductions wereunlawful inasmuch as it had no collective-bargaining agree-ment with the Union.'Aside from receiving the contributions made by FamilyProducts on behalf of Jonathan Goodman, the Union didnothing to administer or police the collective-bargainingagreement executed in September 1976 by Kenneth Lyonuntil approximately one-half year later, on March 24, 1977,when the Union's counsel addressed to Goodman-PappasFoods, at the 3001 West 26 Street address, a letter request-ing inspection of the Goodman-Pappas books and recordsI The signature of Kenneth Lyon on this contract, received in evidence. iswritten under a handwritten line beanng the inscription "Goodman-PappasFoods."4 The foregoing from credited, uncontroverted testimony of NormanLebovitz. It should be noted that the portion of the recited facts relating tothe execution of the agreement in August or September 1976 was from thetestimony of Vrankovich and Stroud which was conflicting in certain aspectsand only clanfied when Respondent's counsel told Stroud, as the latter testi-fied, that Stroud's testimony contradicted that of Vrankovich in certain re-spects. Accordingly. I give little weight to the testimony of Vrankovich andStroud and recite the parts as related by them only for the purpose of dis-cussing one of Respondent's contentions as set forth later in this decision.However, inasmuch as the agreement, itself, was received in evidence uponits identification by Vrankosich. I believe that the recital is necessary for thatreason also,5 From the credited testimony of Norman Lebovitz and bookkeeperYvonne Yates This testimony, in both instances. was uncontroverted. More-over, from my observation of both Lebovitz. and especially Yates, I concludethat the testimonN of these individuals was reliable and deserving of credit.533 I)I( ISIONS 01 NATIONAI. I.ABOR REI.AlIONS BOARD)to determine if that Company was complying with theterms of the collective-hbargaining agreement.' It was at thispoint that Family Products first learned that the Union wasclaiming a bargaining relationship existing between it andthe Union. 'Ihereupon. it sought advice from its counselwho informed Family Products to stop making the contri-butions to the Union funds on behalf of Jonathan Good-man because such contributions were unlawful in the ab-sence of a collective-bargaining agreement between FamilyProducts and the Union. In fact, it was not, as noted above.until after the sale of the business and assets of FamilyProducts to People Pleasing of' Chicago. Inc., the C(hargingParty herein, that People Pleasing learned of the contents ofthe so-called collective-bargaining agreement to which theUnion claims Family Products and. subsequently. PeoplePleasing are bound.By agreement entered into on April 26, 1977, FamilyProducts sold the property and the business. including allthe stock and other assets to People Pleasing. The actualsettlement date and title passing, pursuant to this agree-ment. at which point People Pleasing took over the husi-ness, occurred on or about Mai 10. 1977. As a direct result.evidently, of' inaction on the part oif lamily Products andPeople Pleasing, and the cessation of' the contributionsmade on behalf of Jonathan Gioodmitn, the L nion, on July6. 1977. began to picket the premises oi People Pleasing at3001 West 26 Street and continued such picketing for morethan 30 days without filing a petition fol election. 'Ihis pick-eting ceased only after an injunction, pursuant to Section10(1) of' the Act, wIas obtained by the Board's RegionalDirector in a ltnited States district court.'Also, it was only after the letter of' March 24 tfronl theUnion's counsel, and possibly after People Pleasing tookover from Flamilv Products. that the tlnionl sought to ob-tain designationl cards from the drivers of' lamihl Productsand/or People Pleasing. Accordingly, aside front Jonathian(ioodman. the t nion had no membership alimong or en-joyed ani designation by the emnployees of' either PeoplePleasing or I:amily Products. at arin time rele;Cailt hereto.B13. li ol il andl ('C/uititi.oThe Respondent contends that the picketing of the preni-ises of' People Pleasing wias liWf ul hecitse Pcople I'leasingwas a successor to Ilamily Products which, in turn. wias theemployer-successor of' (ioodnman-PIal'pplas with s honl theUnion had a collective-bargaining agreement. TIherefore.according to the Utnion. because People Pleasing is underan obligation as the ultimate successor of iGoodman-Papplsto recognize and bargain with it as a representativ e of' thedrivers in the appropriate unit as set forth in the collective-bargaining agreement, the Respondent I:nion did notpicket for initial recognition and. consequently, did not fallwithin the proscription of Section 8(b)(7)(C(' of' the Acl.Gieneral ('ounsel and the ('haiging Part', on the otherhand. contend that the picketing of the premises of' People6 It should be noted that imprinted ion the checks rCetilted toI the tlV itb hbtarniily P'roducts wis A(uid nln- ilnpps l) is iI of t atoils Products, ('hi-Cage, Ilhno1is."7 he Utnion, Ihe (}General ('iunscl, ;Iid the ( harging i'aris stipulated atthe hearing herein theat he picketingl took place as related absoe and easedMinly upon the granting of the illjunctnionPleasing for more than 30 days without filing a petition foran election is a violation of Section 8(b)(7)(C) of the Act.iGeneral Counsel argues that regardless of the merits ofRespondent's claim that People Pleasing had a duty to bar-galin with the Respondent because People Pleasing was theultimate successor to Goodman-Pappas, with whom theUnion once haid ai collective-bargaiining agreement, thepicketing for more than 30 days without filing a petitionwould still be a violation of Section 8(b)(7).Not heretofore mentioned. except bx \way of reference ina footnote (see fni 1 above), the Union heretofore had filedain unfair labor practice pursuant to Section 8(a)(5) of theAct claiming that People Pleasing and Falily Products hadrefused to bargain with the Respondent. The Regional Di-rector dismissed the 8Xa)(5) charge as being without merit.I he UInion claims that the picketing wias for the purpose ofprotesting the unlawful refusal of F:amily Products and, in-cidentally, People Pleasing to bargain with it and. thereforethere was no original recognitional purpose for the picket-ing. flo5wever, I find merit in the General C(ounsel's conten-tion because the Board has heretofore found in severalcases that under somewhat similar circumstances picketingb, a union is for original recognitional purposes eventhough the claim of the union is that it is for either protest-ing an unfair refusal to bargain, or to require an employerto rehire certain laid-off employees. in a successorship situ-ation wshele the successor hitas refused to rehire the employ-ees iof thile predecessor employer.hus. in Retail (C erAks U nion l oa/l 1 57 ((;iitra Foods o/(Chartanoogia, 11 ., 217 Nl RB 4. 9 110(1975), where .I unionhad picketed for more then 30 day s without filing a petition,claiming that the cmplo er whom it wias picketing witas thesuccessor to an enplo yer with whom it had a collective-bargaiining relationship, the Board held, in adopting, proti rmia, the administrativ e law ijudge's decision, that it wasnot necessarir to decide that all such picketing would violateSection 8Xb)(7) of the Act but that it would aippear that intlic Cltcunlslainccs i f thil case ainolvedl it was difficult todlistinguish tile objective iof enfiircing "the claimed succes-sorsltip obligation to hargain from the objective tof remeds-ing alleged unfair labor practices." In Retaril (Clcrk. LUnion/Loal /5 15', sigra, an SXa)(5) charge filed bh the Union inthait case was withdraiwn. IFheire nevertheless was no suchcharge or complaint issued at the time. although picketingcontinued for more than 30 da,,s without the filing of apetition lor election. In the case at bar, the only differencebetsweent the facts presented and in the iaforecited case isthat in the instant case the 8(a)(5) charge was dismissed bythe Regional Director, which is a distinction without a sub-stiantive diflelenrce inasmuch as no complaint was extanthere at the times the [ nion picketed for more than 30 dayswithout filing a petition for the alleged purpose of seeking itbargaining relationship with I amily Products and, inciden-titll , People Pleasing.In the case cited. sll,'a, the Board cited the case of Iner-nat/eai/Ied ( uCrri er Bui /ditlg ll ( otriCmo,, L.aborers C. iotnoo/ AI iertia, Lo. al 40, I / L ( 10 ((C .4. B/lintne (C onstuction(CotilvJ), 135 NLRB I 153 (1962) in wshich it aits held "...that the commission of unfair labor prictices by an em-plo)er doles not relieve a union of its obligation t/o tile atimel) petition if it engages in picketing which has as anobject recognitionl and hargaining.... I he Board in that534 PRODIUICE D)RIV'ERS & FLO(RISTS. L OCAL 703case held the ftact that the picketing ma'y have been in-tended to protest an unfair labor practice. Such intentioncannot serve as a defense to the complaint if an object of thepicketing was also recognition and bargaining. (Emphasissupplied.)In the case at bar, the 8(a)(5) charge having been dis-missed, regardless of the object ot protesting the claimedunlawful refusal of Family Products and/or People Pleas-ing to bargain with the Union as successor employers toGoodman-Pappas, the picketing also had an olVec! of forc-ing original recognition from Family Products and/or Peo-ple Pleasing. Under the precedent recited, therefore, the Re-spondent in so picketing was in violation of Section8(b)(7)(C) of the Act.'Nor did anv' of the actions of Family Products or PeoplePleasing constitute ratifications of the unauthorized execu-tion of the collective-bargaining agreement signed byh em-ployee Lyon. The mere forwarding of the contributions tothe Union's funds by Family Products, solely as an accom-modation to, and at the request of.l Jonathan Goodman.when the officers and other officials of Family Products hadno knowledge whatsoever of the agreement signed bhy I.son.cannot constitute a ratification of l.yon's action under anstheors of agency. As noted, as a matter of fact, as soon asthe president of Family Products learned of the existence of(the contract, the forwarding of the contributions was imme-diatels stopped upon advice of counsel. Accordingl:. I findthat the unauthorized contract signing hb I.von swas neverat an, time r~atified hyb' amily Products so ias to bind thiatcompany in any manner whatsoever to an5s of the termsand conditions of the agreement.Moreo ver. the second contention of the Respondent. thatPeople Pleasing. through Family Products. is a successor toGoodman-Pappas. is without merit. As noted. even assum-ing Family Products purchased the entire business of Good-man-Pappas as a going concern in August 197., the recordshows that the only possible member of the unit of Good-man-Pappas employees who was employed b) both Good-man-Pappas and Family Products was Jonathan Goodman,However. although Jonathan Goodman elected to haveFamily Products continue contributions to the 1 nion'sfunds on his behalf, and although Jonathan Goodman re-tained his membership in the IUnion. he was hired bs : am-ily Products. not as a driver who could be included in theunit described as appropriate, but as a buyer of produce tobe sold by his then emplo er. This was certainly not a unitclassification.H[eretofore, it has been lfound t.ctualls that l.eonardlyvon had no authority to bind F amily FProducts to a collec-tive-bargaining agreement with the Union. and that FamilyProducts never ratified l.on's actions, But. even assumingI.yon had possessed such authorit., or that I amilN IProd-See ... ] t,l,,/ ,[ /i l, R,'uraltl [ :ni Itrnltmis rind Barlnder I- 'mni, l. cal'', .4iF. ('10 (J) rii e'ri , In, j. 231 Nl.RB 149 i 1977). where Ihe I :ninpicketecd a. alicegesd iucces,sr enmplor uhs , h h a d retfued it reemplo, (heemplnorec li the predecessor eniploier wiih the ijecl oi tIrrcing the prede-.essr employer to rehire the employees i t he predecessor emploer I hepicketing oon inued lfor ilore than 30 da.1 and ihe successor enrplo er tiled(b(7)(() I charges t he liaxtrd in th i asrc ;igreed ithh Ihe (ienerAll ( iinsl1ethat Ihe lI nion's object ot I rcing the uccr plssor enplr emple r enipli Iheemplh, ces .of thc predecessor ermplo? cr v lai i ha c naturally resulted inrecognlition i (he I[ n1lllh tilder 1 " Ii- cSrr iFrsl i thelor\ucts had ratified the agreement. the agreement could not bebinding under the Act because at the time of the executionof the agreement Family Products had only two employeeswhose jobs would have placed them in the unit described inthe agreement. Neither of these two individuals, driversWsalsh and Bolar. was a member of the Union, nor had the'designated the [Inion as their bhargaining agent. Thus, theexecution of' the agreement, assuming authority in Iyon orratification bhs amils Products, would have been violatiseof Section 8(a)(2) of the Act. Recognition of the Union viathat avenue would hasLe no legal basis.Additionally .under the Supreme Court's decision inN. L. R. B. .Burns Internatiolnal Securill Service I n., eIl al.,406 U.S. 272. 281 (1972). an employer who purchases abusiness fronm another emplo!er becomes a successor only"... here the bargaining unit remains unchanged and amajority of the employees hired by the new employer arerepresented by a recently certified bargaining agent....lHowever, this principle would seem to be applicable wherethe maljority of the employees hired by the new employerare represented bhy the lUnion previously rcoSgnizedl by theold emploscr and which represented the employees of theold emploher in an appropriate bargaining unit.Applying the foregoing to the instant case, the appropri-ate unit of Goodman-Pappas employees was virtually non-existent at the time of the sale to Family Products inasmuchais there wNas only one employee whose job duties placedhim in the unit claimed to be appropriate. Thus, there wasno appropriate unit of (ioodman-Pappas employees extantat the date of the takeosver bhs Famil' Products. Moreover.as noted. the l[nion herein did not enjos majorits statusanmong the employees in the Union proposed unit of FamilyProducts employees. In fact, there sWas no union member-ship among these emplosees.Accordingly, it is concluded that Family Products wasnot a successor employer to Goodman-Pappas and, there-fore. Family Products s as never under any obligation tobargain with the Utnion. Thus. the chain of successorshipwas broken, and it follows that People Pleasing could nothave been a successor emplo'er through Family Products.'Therefore. when the I!nion picketed for bargaining of thePeople Pleasing flicilit., ev en assuming an additional objectof protesting xwhat the Union alleged was an unlawful re-fusal to bargaini and such picketing continued flr morethan 30 days without the Union's filing a petition for anelection the [ nBioln was committing a violation of Section8(hb(7) of' the Act, and I so find.IX, lI lil- 1 l ( l I [ i III ['N AIR I AB)R PR.\( 5 tIr( S I 1iO)N( ()ONI R{ IIhe activities of the Respondent set forth in section IIIahbove, occurring in connection with operation of emploserPeople Pleasing of('Chicago. Inc.. herein described in sectionI above haie a close. intimate. and substantial relatinonshipto trade. tralfic, and comimetrce anmone the several Statesand tend to lead to labor disputes hurdening anid obstruct-ing colmmerce and the iree tflow of colnmmlce.It tls. it hbeconler unnieccr.ar to decide It 'fPeople Pleasilng is .ia Iucess.or535 DECISIONS OF NATIONA. LABOR RELATIONS BOARDV. THE REMEDYIt having been found that the Respondent herein has vio-lated the Act, it will be recommended that the Respondentcease and desist therefrom and take certain affirmative ac-tions designed to effectuate the policies of the Act.CON( I USIONS OF LAW1. People Pleasing of Chicago, Inc., is an employer en-gaged in commerce or in an industry affecting commercewithin the meaning of Section 2(2), (6), (7) of the Act.2. Produce Drivers & Florists Union, Local 703, Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America is a labor organization withinthe meaning of Section 2(5) and 8(b)(7) of the Act.3. By picketing at the premises of People Pleasing of Chi-cago, Inc., at 3001 West 26 Street. Chicago. Illinois, fromon or about July 6, 1977, with an object of forcing or re-quiring People Pleasing of Chicago. Inc.. to recognize orbargain with it as the representative of People Pleasing ofChicago, Inc., employees, without being currently certifiedas representative of such employees and without filing apetition under Section 9(c) of the Act within a reasonableperiod of time, Respondent has engaged in unfair laborpractices affecting commerce within the meaning of Section8(b)(7)(C) and section 2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact. conclu-sions of law and the entire record, and pursuant to Section10(c) of the Act. I hereby issue the following recommended:ORDERT0The Respondent, Produce Drivers & Florists Union. Lo--cal 703, International Brotherhood of Teamsters. Chauf-feurs, Warehousemen and Helpers of America. its officers,agents, and representatives, shall:I. Cease and desist from picketing or causing to bepicketed, or threatening to picket or cause to be picketed.People Pleasing of Chicago, Inc., where an object thereof is0 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec. 102.45of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions. and Order. and all objections thereto shall be deemedwaived for all purposes.forcing or requiring said employer to recognize or bargainwith it as the representative of the said employer's employ-ees in violation of Section 8(b)(7) of the Act.2. Take the following affirmative action which is neces-sary to effectuate the policies of the Act:(a) Post at its business office and meeting halls copies ofthe applicable attached notice marked "Appendix."" Cop-ies of said notice, on forms provided by the Regional Direc-tor for Region 13, after being duly signed bh its respectiveauthorized representatives, shall be posted by it immedi-ately upon receipt thereof and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to members are customarilyposted. Reasonable steps shall be taken bv Respondent toensure that said notices are not altered. defaced, or coveredby any other material.(b) Sign and mail sufficient copies of said notice to thesaid Regional Director for posting by People Pleasing ofChicago. Inc.. if the latter is willing, at all places wherenotices to its employees are customarily posted.(c) Notifty the Regional D)irector for Region 13. in writ-ing, within 20 days from the date of this Order. w hat stepshave been taken to comply herewith.I In the event that this Order is entorced by a judgment of a LInited StatesCourt of Appeals. the words in the notice reading "Posted bh Order ol theNational L abor Relations Board" shall read "Posted Pursuant io a Judgmentof the Itniled States Court of Appeals Entorcing an Order of the NationalI.abor Relations Board.APPENDIXNort('E To MEMIHRSPOSTEl) HY ORDI R OF: t1INAII()NAT LABOR REFIAIIi)NS BOARDAn Agency of the United States GovernmentWE wnl i NOI picket or cause to be picketed PeoplePleasing of Chicago. Inc.. with an object of forcingPeople Pleasing of Chicago, Inc., to recognize or bar-gain with us as representative of People Pleasing's em-ployees in circumstances violative of Section 8(b)(7)(c)of the Act.PRODU(IE DRIVERS & II.()RISIS UNION. IL()( AI703, INTIRNAIIO)NAI BRO()HRII()OOI) OF() TIAM-SIFRS, CHAUtFI :EU R S, WARIH()OUSiMI-N AND HII.tP-IRS )F AMERI(A536